Order, Supreme Court, Bronx County, entered October 4, 1972, denying application to stay arbitration, unanimously reversed, on the law, without costs and without disbursements, and stay is granted pending determination at a preliminary trial of the issue of “ contact ” with the alleged “ hit and run ” automobile. In view of our overburdened calendars, we do this reluctantly, but the respondent’s failure to mention “ contact ” with another vehicle in the police report of the accident and the motor vehicle report raises a question as to his credibility, and also raises a factual issue as to whether there actually was “ contact ” with a “ hit and run ” vehicle, requiring a trial. Concur — Stevens, P. J., McGivern, Markewich, Kupferman and Murphy, JJ.